Citation Nr: 1031753	
Decision Date: 08/24/10    Archive Date: 09/01/10

DOCKET NO.  06-29 526	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUES

1. Entitlement to service connection for headaches.

2.  Entitlement to service connection for a dental condition, 
claimed as mouth damage.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel


INTRODUCTION

The Veteran had active duty service from April 1951 to April 
1954.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision by a Regional Office (RO) of the 
Department of Veterans Affairs (VA).  The Veteran testified at a 
video conference hearing before the undersigned in March 2008.

The issues on appeal were previously before the Board in May 2008 
when the headache claim was denied and the dental claim was 
remanded for additional evidentiary development.  

The Veteran appealed the Board's May 2008 denial of service 
connection for headaches to the United States Court of Appeals 
for Veterans Claims (the Court).  In May 2009, the Court granted 
a joint motion, remanding the issue back to the Board for 
compliance with instructions included in the joint motion.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of entitlement to service connection for a sinus 
condition has been raised by the record, but has not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
Therefore, the Board does not have jurisdiction over it, and it 
is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

In the above referenced Joint Motion which was dated in April 
2009, it was agreed that the Board should consider whether the 
evidence of record reasonably raised a claim for service 
connection for a sinus disorder, both on a direct and secondary 
basis.  It was further agreed that, if the Board determines that 
a sinus disorder claim was raised, the Board should consider 
whether a medical examination and/or opinion is needed to 
determine the presence and etiology of a sinus condition and the 
relationship of the appellant's headaches thereto.  

The Board finds the issue of entitlement to service connection 
for a sinus condition has been raised.  Any communication or 
action indicating intent to apply for one or more benefits under 
the laws administered by VA from a claimant may be considered an 
informal claim.  38 C.F.R. § 3.155(a).  VA must look to all 
communications from a claimant that may be interpreted as 
applications or claims, formal and informal, for benefits and is 
required to identify and act on informal claims for benefits.  
Servello v. Derwinski, 3 Vet. App. 196, 198 (1992).  

The service treatment records document that the Veteran was 
involved in a motor vehicle accident during service and service 
connection is in effect for residuals of a maxilla and zygomatic 
arch fracture and chronic right sided epistaxis.  In March 2008, 
the appellant testified before the undersigned that, as a result 
of an in-service injury, he experiences problems with his nose 
including nosebleeds and fluid buildup.  He reported that, he if 
did not clear his nose, he developed headaches.  The appellant 
also testified that a doctor informed him that his headaches were 
most likely sinus problems and come from his nose being 
congested.  The Board finds this evidence taken together with the 
Veteran's representative's assertions that a claim for service 
connection for a sinus condition has been advanced constitutes an 
informal claim of entitlement to service connection for a sinus 
condition.  

The Board further finds that a VA examination is required to 
determine if the Veteran has a sinus disorder which is linked to 
his active duty service or to a service connected disability.  
The Veteran has alleged that he currently experiences sinus 
problems which he opines are secondary to his in-service 
accident.  There is no medical evidence of record which addresses 
the question of the etiology of the Veteran's claimed sinus 
condition.  

Furthermore, the Board finds that the claim of entitlement to 
service connection for headaches is inextricably intertwined with 
the claim of entitlement to service connection for a sinus 
condition.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris 
v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are 
"inextricably intertwined" when they are so closely tied together 
that a final Board decision cannot be rendered unless both are 
adjudicated).  A September 2006 VA examination resulted in a 
finding that the Veteran's headaches were more likely related to 
sinus congestion and the persistent use of sinus medication.  The 
Board finds that, if a sinus condition is diagnosed and linked to 
the Veteran's active duty service, an opinion should be obtained 
as to whether is it as likely as not that the Veteran currently 
experiences headaches which are etiologically linked to the sinus 
condition.  

The Veteran testified before the undersigned in March 2008 that a 
doctor in Baltimore informed the Veteran that his headaches were 
due to sinus problems.  The Board finds that the Veteran should 
be contacted and requested to obtain, in writing, a statement 
from this physician which links currently existing headaches to a 
sinus problem.  

The Veteran has claimed entitlement to service connection for a 
dental condition claimed as mouth damage.  The issue was remanded 
by the Board for additional evidentiary development in May 2008.  
Unfortunately, some of this development was not conducted as 
directed by the Board necessitating another remand.  

The Board's May 2008 remand instructions directed the AMC/RO to 
provide notice to the Veteran of the criteria for establishing 
service connection for compensation for dental claims and the 
criteria for establishing service connection for treatment 
purposes only for dental claims.  In May 2008, the AMC issued a 
letter to the Veteran which set out that the Veteran may be 
entitled to service connection for dental conditions for the sole 
purpose of receiving VA outpatient dental services and treatment, 
". . . if certain criteria are met."  The letter did not 
provide the criteria which must be met for the grant of service 
connection for treatment purposes only for a dental condition.  
The May 2008 letter did not comply with the Board's May 2008 
remand instructions in failing to inform the Veteran of the 
criteria required to establish service connection of treatment 
purposes only for a dental condition.  In the case of Stegall v. 
West, 11 Vet. App. 268 (1998), Court held that a remand by the 
Board imposes upon the Secretary of the VA a concomitant duty to 
ensure compliance with the terms of the remand.  It was further 
held that where the remand orders of the Board are not complied 
with, the Board errs in failing to insure compliance.  The Court 
also noted that its holdings in that case are precedent to be 
followed in all cases presently in remand status.  Id.  A remand 
is required in order to provide the Veteran with the criteria 
required to establish service connection for treatment purposes 
only for a dental condition.  This is important as a May 2008 
communication from the Veteran indicates he is claiming 
entitlement to service connection for dental conditions for both 
compensation and treatment purposes.  

The May 2008 remand instructions directed the AMC/RO to determine 
the current status of the Veteran's dental claims to include 
determining if service connection has been granted for any dental 
disability for compensation and/or treatment purposes and also to 
determine the basis for the Veteran receiving dental treatment 
under Class III.  There are various categories of eligibility for 
VA outpatient dental treatment, including Veterans having a 
compensable service-connected dental condition (Class I 
eligibility); one-time treatment for Veterans having a 
noncompensable service-connected dental condition (Class II 
eligibility); those having a noncompensable service- connected 
dental condition adjudicated as resulting from a combat wound or 
other service trauma (Class II(a) eligibility); those who were 
detained as a POW (Class II(b) and Class II(c) eligibility); 
those who made prior applications for, and received, dental 
treatment from VA for noncompensable dental conditions but were 
denied replacement of missing teeth that were lost during any 
period of service prior to her or her last period of service 
(Class IIR (Retroactive) eligibility); those having a dental 
condition professionally determined to be aggravating disability 
from an associated service-connected condition or disability 
(Class III eligibility); those whose service-connected 
disabilities are rated at 100 percent by schedular evaluation or 
who are entitled to the 100 percent rating by reason of 
individual unemployability (Class IV eligibility); those who 
participate in a rehabilitation program under 38 U.S.C. chapter 
31 (Class V eligibility); and those who are scheduled for 
admission or who are otherwise receiving care and services under 
chapter 17 of 38 U.S.C.  (Class VI eligibility).  38 U.S.C.A. § 
1712; 38 C.F.R. § 17.161.  A review of the claims file 
demonstrates that the AMC/RO has not complied with this remand 
instruction.  The Veteran has submitted a letter from VA dated in 
February 1984 which shows that he was entitled to dental care for 
tooth number 8.  This indicates to the Board that service 
connection may have been granted for treatment purposes only for 
tooth number 8.  This possible grant of service connection is not 
reflected in any rating decision other than a February 1984 
decision.  It is not apparent to the Board why the Veteran is 
entitled to Class III dental treatment.  

Additionally, there is no indication that the AMC/RO attempted to 
determine if service connection was granted for any other dental 
condition as required by the May 2008 remand instruction.  A 
December 2009 deferred rating decision indicates that the AMC/RO 
was aware of its failure to comply with the Board's remand 
instructions.  In March 2010, the AMC requested the VA Medical 
Center in Baltimore, Maryland to provide the basis for the 
Veteran receiving dental treatment under Class III.  A 
representative of the medical center responded by forwarding 
copies of the Veteran's treatment records from the facility.  
There was no analysis as to the basis for why the Veteran was 
receiving Class III dental treatment.  Furthermore, there is no 
indication that the RO attempted to determine if service 
connection was in effect for any other dental disorders.  The 
AMC/RO's failure to comply with the May 2008 remand instructions 
requires the case be returned to the AMC/RO for compliance with 
the remand instructions.  

The Veteran has argued that his tooth number 8 was knocked out as 
a result of an in-service motor vehicle accident.  He alleges 
that, as a result of having tooth number 8 repaired using a 
bridge, he subsequently lost all his upper teeth.  At the time of 
a September 2006 VA examination, the examiner wrote that the 
Veteran informed him that he lost his upper teeth as a result of 
his own neglect.  The Veteran has subsequently reported that he 
did not inform the examiner who conducted the September 2006 VA 
examination that he lost his teeth as a result of neglect.  He 
wrote that he informed the examiner that the only neglect 
involved was his failure to locate a dental care eligibility 
letter thereby not being able to obtain VA dental treatment and 
that he maintained good oral hygiene.  The Board notes that the 
Veteran is competent to report that he maintained good oral 
hygiene.  There is no objective evidence of record which 
indicates otherwise.  The Court has held on a number of 
occasions that a medical opinion premised upon an unsubstantiated 
account is of no probative value.  See, e.g., Reonal v. Brown, 5 
Vet. App. 458, 460 (1993); Moreau v. Brown, 9 Vet. App. 389, 395-
396 (1996); Swann v. Brown, 5 Vet. App. 229, 233 (1993).  Based 
on this, the Board finds that another VA examination is required 
in order to determine the etiology of the Veteran's current 
dental problems including the loss of all his upper teeth.  

The May 2008 remand instructions directed that the Veteran should 
be scheduled for an appropriate VA dental examination based on 
the nature of the Veteran's dental claim or claims (either for 
compensation and treatment or for treatment only).  The Veteran 
indicated in May 2008 that he was claiming entitlement to service 
connection for compensation and treatment and/or for treatment 
only.  A VA examination was conducted in November 2009.  The 
question presented to the examiner by the RO was whether or not 
the 1954 in-service motor vehicle accident is affecting the 
Veteran's current dental condition.  The examiner opined that the 
in-service dental accident was not currently affecting the 
Veteran's dental condition based on the finding that the Veteran 
had a fully functional prosthesis and fully functional crowns on 
teeth 25 and 26.  The Board finds this examination does not 
comply with the Board's May 2008 remand instructions.  The report 
of the November 2009 VA examination is insufficient to determine 
either the compensation and treatment or treatment only claims 
for the dental disorder.  The examiner must make a determination 
as to whether the Veteran experiences loss of teeth due to bone 
loss of the body of the maxilla or the mandible due to trauma or 
disease such as osteomyelitis, but not periodontal disease for 
the dental compensation and treatment claim.  For the dental 
treatment only claim, the examiner must determine if the Veteran 
meets any of the criteria set out under 38 C.F.R. § 3.381.  A new 
VA examination is required to obtain this evidence.  

The last supplemental statement of the case pertaining to the 
Veteran's dental claim was issued in September 2006.  Subsequent 
to that time, additional pertinent evidence including the report 
of a November 2009 VA dental examination has been associated with 
the claims file.  The Board finds that the RO must review this 
evidence and, if service connection cannot be granted, issue an 
appropriate supplemental statement of the case which addresses 
all the pertinent evidence of record which was received 
subsequent to the September 2006 supplemental statement of the 
case.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  Send the Veteran written notification 
which informs him of the criteria necessary 
to establish entitlement to service 
connection for a dental condition for 
treatment purposes.  

2.  Obtain the names and addresses of all 
medical care providers who treated the 
Veteran for dental disorders, headaches 
and/or sinus problems.  After securing any 
necessary releases, obtain those records 
which have not already been associated with 
the claims file.  Regardless of the Veteran's 
response, obtain all outstanding VA medical 
records.  

3.  Request that the Veteran obtain, from the 
physician whom he referenced in his March 
2008 video conference hearing, a written 
statement which links currently existing 
headaches to any sinus problems including 
sinus congestion.  

4.  Schedule the Veteran for a VA examination 
by an appropriately qualified health care 
professional to determine the nature, extent 
and etiology of any sinus condition found on 
examination.  The claims folder should be 
made available to the examiner for review of 
the pertinent documents therein in connection 
with the examination.  The report should 
reflect that such a review was conducted.  
All indicated tests and studies should be 
conducted.  The examiner should provide an 
opinion as to whether it is more likely than 
not (i.e., probability greater than 50 
percent), at least as likely as not (i.e., 
probability of 50 percent), or less likely 
than not (i.e., probability less than 50 
percent), that the Veteran currently 
experiences a sinus condition which was 
incurred in or aggravated by his active duty 
service or is secondary to a service-
connected disability.  

If the examiner determines that the Veteran 
currently experiences a sinus condition which 
more likely than not (i.e., probability 
greater than 50 percent), or at least as 
likely as not (i.e., probability of 50 
percent) incurred in or aggravated by his 
active duty service or is secondary to a 
service-connected disability then the 
examiner should also provide an opinion as to 
whether it is more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., probability of 
50 percent), or less likely than not (i.e., 
probability less than 50 percent), that the 
Veteran currently experiences a headache 
disorder which was etiologically linked to 
the sinus condition.  

Note:  The term "at least as likely as not" 
does not mean merely within the realm of 
medical possibility, but rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find against 
it.

A detailed rationale, including pertinent 
findings from the record, should be provided 
for all opinion(s) provided.  If any opinion 
cannot be provided without resort to 
speculation, the examiner should so state and 
indicate why such an opinion would require 
speculation.  

5.  Determine the current status of the 
Veteran's dental claims to include if service 
connection has been granted for any dental 
disability for compensation and/or treatment 
purposes and also determine the basis for the 
Veteran receiving dental treatment under 
Class III.

6.  Schedule the Veteran for a VA dental 
examination.  The claims folder should be 
made available to the examiner for review of 
the pertinent documents therein in connection 
with the examination.  The report should 
reflect that such a review was conducted.  
All indicated tests and studies should be 
conducted.  The examiner  should determine 
the condition (e.g., normal, carious, crowns, 
restorable, non-restorable, missing) of each 
of the Veteran's teeth (1) upon entering 
service in April 1951, (2) during service, 
(3) at discharge from service in April 1954, 
and (4) after service.  The examiner should 
describe the presence of any orthodontic 
appliances (e.g., braces, dentures, bridges) 
and acute or chronic periodontal disease 
during all of these periods.  

The examiner should also describe (1) whether 
any of the Veteran's missing teeth are 
replaceable, (2) whether he has loss of teeth 
due to loss of substance of body of maxilla 
or mandible, and (3) whether there is lost 
masticatory surface that cannot be restored 
by suitable prosthesis.

The examiner should also opine as to whether 
it is more likely than not (i.e., probability 
greater than 50 percent), at least as likely 
as not (i.e., probability of 50 percent), or 
less likely than not (i.e., probability less 
than 50 percent) that the Veteran experienced 
any loss of teeth due to in-service trauma.  

The examiner should also opine as to whether 
it is more likely than not (i.e., probability 
greater than 50 percent), at least as likely 
as not (i.e., probability of 50 percent), or 
less likely than not (i.e., probability less 
than 50 percent) that the Veteran experienced 
the loss of all his upper teeth as a result 
of any incident of active duty service 
including the injury to tooth number 8 and 
the subsequent treatment of that injury 
including the use of a dental bridge.  

Note:  The term "at least as likely as not" 
does not mean merely within the realm of 
medical possibility, but rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find against 
it.

A detailed rationale, including pertinent 
findings from the record, should be provided 
for all opinion(s) provided.  If any opinion 
cannot be provided without resort to 
speculation, the examiner should so state and 
indicate why such an opinion would require 
speculation.  

7.  Thereafter, review the claims folder to 
ensure that the foregoing requested 
development has been completed.  In 
particular, review the examination reports to 
ensure that they are responsive to and in 
compliance with the directives of this remand 
and if not, implement corrective procedures.  
See Stegall v. West, 11 Vet. App. 268 (1998).

8.  After completing any additional 
development deemed necessary, adjudicate the 
claim of entitlement to service connection 
for a sinus condition on a direct and 
secondary basis and also readjudicate the 
claims of entitlement to service connection 
for headaches and for a dental condition.  If 
any benefit requested on appeal is not fully 
granted, the Veteran and his representative 
should be furnished a Supplemental Statement 
of the Case, which addresses all of the 
evidence obtained after the issuance of the 
last supplemental statement of the case or 
statement of the case as the situation may 
require, and provided an opportunity to 
respond.  The case should then be returned to 
the Board for further appellate 
consideration, if in order.  By this remand, 
the Board intimates no opinion as to any 
final outcome warranted.

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MATTHEW D. TENNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



